Citation Nr: 1332443	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Eligibility for payment and reasonableness of attorney fees from past-due benefits.

(The claim for increased ratings for right knee arthritis and laxity are addressed in a separate Board decision/remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that found that the Veteran's attorney was entitled to $1,198.44 for attorney fees.

As a grant of benefits to the Veteran could result in a denial of benefits to another party, this case may qualify as a "contested claim."  See 38 C.F.R. § 20.3(p) (2012) (defining simultaneously contested claim).  Contested claims are subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102 (2012).  See also 38 C.F.R. §§ 20.500-20.504, 20.713 (2012). 

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the applicable criteria, all interested parties in a contested claim must be specifically notified of the action taken by the agency of original jurisdiction (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100 (2012).  

In an October 31, 2008 letter to the RO, T.W.M., an attorney, submitted a signed Appointment of Individual as Claimant's Representative (VA Form 21-22a).  But, in an October 18, 2010 letter to the RO, T.W.M., reported that, with the Veteran's consent, he formally withdrew as the Veteran's representative in any actions regarding his claims for compensation.

Then, in February 2011, the Veteran submitted a signed VA Form 21-22a and appointed T.W.M. to represent him in his case on appeal.  Of record is a Retainer Agreement signed at that time.  But, in a January 2012 signed statement, the Veteran revoked his power of attorney.  In July 2012, he appointed the Disabled American Veterans as his representative.

In a March 9, 2012 letter, the RO advised the Veteran that it was determined that his attorney was entitled to $1,198.44 for attorney fees.  The RO noted that the attorney fees were payable from the effective date of the award of an increase for right knee laxity, increased from 10 percent to 30 percent, effective February 19, 2009.  The RO also indicated that the attorney fees were payable for the period from February 19, 2009 through March 6, 2012, the date of the VA rating decision that awarded these benefits to the Veteran.  The remaining retroactive benefit was paid to him.

In a March 19, 2012 written statement entitled "Notice of Disagreement" (NOD), the Veteran said that he "disagreed" with VA's decision to award T.W.M. $1,198.44 for attorney fees because, on January 11, 2012, he revoked his power of attorney.  The Veteran said the award letter he received indicates that T.W.M. did not contribute anything and the Veteran was only aware of evidence submitted by his doctor and him.  

It thus appears that an appeal regarding the payment of attorney fees from past-due benefits had been raised.  However, the issue is unclear, as the record on appeal contains little information regarding whether an attorney fee payment was made, the basis for any payment, and what the Veteran is challenging.  

The Veteran has filed a timely NOD with the RO's March 2012 determination regarding the award of attorney fees.  When an NOD has been filed, the RO must issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Here, no SOC has been issued, so a remand is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify the issue on appeal and obtain relevant documentation.

a. Associate with the claims files all documentation regarding the attorney fee award, to include any administrative decision or memorandum regarding entitlement to a fee award and any documentation of the accounting or calculations regarding the amount of the fee award.

b. Contact the Veteran to obtain clarification regarding whether he is appealing entitlement to fees from past-due benefits or the reasonableness of the fee award, or both.

c.  Provide notice to T.W.M and to the Veteran that the fee award is being disputed by the Veteran.

2. After completing the development requested above, the RO should issue a SOC on the relevant issue or issues.  If, and only, the Veteran perfects an appeal should the claim(s) be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


